SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Sixth Amendment”) is
entered into as of December 6, 2007, by and between ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation (“Seller”), and TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company, (“Buyer”), with reference to the following
Recitals:

R E C I T A L S

A. Seller and Buyer entered into that certain Purchase and Sale Agreement dated
August 14, 2007, as amended by (i) that certain First Amendment to Purchase and
Sale Agreement dated September 10, 2007, (ii) that certain Second Amendment to
Purchase and Sale Agreement dated September 28, 2007, (iii) that certain Third
Amendment to Purchase and Sale Agreement dated October 10, 2007, (iv) that
certain Fourth Amendment to Purchase and Sale Agreement dated October 15, 2007
and (v) that certain Fifth Amendment to Purchase and Sale Agreement dated
November 2, 2007 (collectively, the “Purchase Agreement”) wherein Seller agreed
to sell to Buyer, and Buyer agreed to purchase from Seller, those certain
“Properties” (as defined in the Purchase Agreement), pursuant to the terms and
conditions set forth in the Purchase Agreement.

B. Seller and Buyer wish to enter into this Sixth Amendment to (i) make the
delivery of the Property Management Services Agreement (as defined in the
Purchase Agreement) a post-closing item and (ii) require updated Ground Lease
and Condominium Estoppels to be delivered within thirty (30) days of Close of
Escrow.

C. Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. Unless the context clearly indicates otherwise, (a) all
initially capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement, and (b) all references to “the
Agreement” or “this Agreement” in the Purchase Agreement or this Sixth Amendment
shall mean and refer to the Purchase Agreement as amended by this Sixth
Amendment.

2. Property Management Services Agreement. Notwithstanding anything to the
contrary contained in the Purchase Agreement, the parties acknowledge and agree
that the Property Management Services Agreement will not be delivered at Closing
and will instead be delivered within sixty (60) days after Close of Escrow.

3. Ground Lease and Condominium Estoppels. Notwithstanding anything to the
contrary contained in the Purchase Agreement, the parties acknowledge and agree
that updated Ground Lease Estoppels and updated Condominium Certification and
Estoppels, dated as of December 1, 2007 will be delivered by Seller within
thirty (30) days after Close of Escrow.

4. Effect of this Sixth Amendment. Except as amended and/or modified by this
Sixth Amendment, the Purchase Agreement is hereby ratified and confirmed and all
other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this Sixth Amendment. In the event of any
conflict between the provisions of this Sixth Amendment and the provisions of
the Purchase Agreement, the provisions of this Sixth Amendment shall control.
Whether or not specifically amended by this Sixth Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this Sixth Amendment.

5. Further Assurances. Each party will, whenever and as often as it shall be
requested to do so by the other party, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered any and all such further
conveyances, assignments, approvals, consents and any and all other documents
and do any and all other acts as may be necessary to carry out the intent and
purpose of this Sixth Amendment.

6. Counterparts. This Sixth Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed by their duly authorized representatives as of the date first
referenced above.

     
SELLER:
  ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation
 
  By: /s/ William Roe
Name: William Roe
Title: /s/ Vice President
BUYER:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
  By: /s/ Francene LaPoint
Name: Francene LaPoint
Title: CFO

2